Title: From John Adams to Henry Colman, 13 January 1817
From: Adams, John
To: Colman, Henry



Dear Sir
Quincy Jan 13th. 1817

What Temples Statues, Mausoloumes, pray, have you seen, that you cannot could pretend to entertain a Man who has read Clark, Porter, Chateaubriand, Eustace, and, Dupuis.? Yet I should read your Journal with more cordial Satisfaction than all of them.—
If any of my Letters have given you an agreable hour the information of it has given me more than one. Though the Barriers of Party in our Country, cannot be broken down. Yet the Communication between them ought not to be wholly Cutt off, and I have consequently endeavoured in my humble manner to smooth the Passage from one to the other—
Your reasoning on the Project of a Colony of free Blacks on the Coast of Affrica, is no less ingenious than humane. This Subject is vast and ominous. More than fifty years has it attracted my thoughts and given me much anxiety. A Folio Volume would not contain my Lucubrations on this Subject. And at the End of it, I should leave my Reader and myself as much at a loss, what to with it, as at the Beginning—
It is certain We have more Barrels of Gunpowder planted under the United States, than Guy Fauks placed under Parliament. It is certain, that our tender Mother, has twice attempted, in parental kindness, to Set fire to this Magazine. We know her Conduct towards the Negroes, in the revolutionary War equally benevolent to the Slave and his Master—
For her atrocious Violation of her Faith, both to the Negroes and the United States—she has never been made to repent as she ought to have been. Her Conduct in the last War, is known to Individuals: but not to the Public. The timorous Planters are afraid to State their own Grievances. The Policy of Britain is changed. Instead of leaving the stolen Negroes to Starve in Hallifax and London or Sending them to Sierra Leona, they have now planted a Colony of them in Nova Scotia. A thousand Families are established in one Settlement, with ten Acres of Land granted by the Crown to each with an Allowance of Instruments and Provisions for two Years. From this Nursery are hereafter to be drawn recruits to invade the Southern States to entice and Seduce other blacks to desert for rebell against their Masters and the Nation.
The present Slave holders cannot justly be reproached. They have given proofs of dispositions favourable to the gradual abolition of Slavery—more explicit than could have been expected—All Nations civil and Savage have practised Slavery and time must be allowed to eradicate an Evil that has infested the whole Earth
I wish after all that some Nation would plant Colonies black, White or Grey on the Coast of Affrica. That quarter of the Globe ought to be explored and better known.
Accept the cordial Congratulations on your happy Return, of your Friend

John Adams